UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6230


MARK ANTHONY MILLER,

                Plaintiff – Appellant,

          v.

CORRECTIONAL OFFICER RIEPER; SERGEANT      CORRELL;    SERGEANT
CLARK; CORRECTIONAL OFFICER BARNER,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:11-ct-03024-BO)


Submitted:   June 13, 2013                 Decided:    June 17, 2013


Before NIEMEYER, KING, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark Anthony Miller, Appellant Pro Se. Lisa           Yvette Harper,
Assistant  Attorney General,  Raleigh, North          Carolina,  for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Mark Anthony Miller appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                We

have     reviewed   the   record   and   find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      Miller v. Corr. Officer Rieper, No. 5:11-ct-03024-BO

(E.D.N.C.    Jan.   24,   2013).   We    dispense    with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                   AFFIRMED




                                    2